Title: James Landon to James Madison, 8 October 1829
From: Landon, James
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    [Richmond
                                
                                 8 October-31 December 1829]
                            
                        
                        
                        I have most sincerely and humbly to beg pardon for my presumption in the liberty I now take. From the
                            persuasion, Sir, of a person who professed to be my friend, I was induced to leave London and embark for America with a
                            man who left England with an intention of commencing business as a Dry Goods Merchant in New York, and who promised that
                            if I would accompany him in the capacity of Clerk, he would provide for me a comfortable home and a permanent Situation.
                        Under these circumstances, Sir, I was prevailed upon to leave a situation, which I then held in one of the
                            most respectable houses in London, my native Country, my friends and my Relations, and that even without their knowledge,
                            and venture myself with him from the above inducements. On our arrival in New York and after a little reconnoitreing he
                            discovered that his views were impracticable, when he informed me that my services were no longer required by him,
                            whereupon he abandoned me in a strange Country, destitute of a friend and with the small sum of only twelve Dollars.
                        In this unfortunate situation I was left an entire stranger with no alternative whatever save that of
                            inevitable poverty and distress. Having (a long time ago) heard my Father speak of Relations of his in Virginia, I engaged
                            a passage with what money I had left for this place cherishing a fond hope that I should be fortunate enough to find out
                            their residence in this State, but to add to my misfortunes & distress in that hope I have been disappointed, in
                            consequence of which I am now reduced to the greatest possible distress being entirely destitute of the means support,
                            and with scarcely any apparel to shield me from the inclemency of the weather, having been compelled to sell my clothes
                            for subsistence.
                        I have seeked employment in almost every part of this City, but from my being an entire stranger and without
                            a recommendation I have been unable to obtain any.
                        These circumstances, Sir, have emboldened me to throw myself at your feet, and humbly implore your generous
                            aid in relieving my distress, and most earnestly to entreat the favor of your kind intercession in my behalf, and
                            fervently solicit the aid of pecuniary assistance (by way of loan) untill I shall be so fortunate as to obtain some sort
                            of employment. At the same time, Sir, I humbly and sincerely beg to assure you, that the favor requested, if granted, will
                            lay me under continual obligations, and it shall employ my best efforts in the future by every means in my power, to
                            render myself worthy of your kind favor, and to convince you of my gratitude, and the sense entertained of your kindess
                            and generosity, by, Sir, Your very humble and obliged Servant,
                        
                        
                            
                                James Landon
                            
                        
                     [enclosure] 
                        
                        
                            
                            Box I ("Va Convention. Journal, 1829-30."
                            Folder a (The Journal)
                            Item 1. Pages for Thursday, October 8, 1829. 5 pp.
                            Item 2. Pages for Friday, October 9, 1829. 5 pp.
                            Item 3. Pages for Saturday, October 24, 1829. 6 pp.
                            Item 4. Pages for Tuesday, December 29, 1829. 6 pp.
                            Item 5. Pages for Monday, January 4, 1830. 11 pp.
                            Item 6. Pages for Thursday, January 7, 1830. 7 pp.
                            Item 7. Pages for Monday, January 11, 1830. 7 pp.
                            Item 8. Pages for Tuesday, January 12, 1830. 14 pp.
                        
                        
                            
                                
   Ms (Vi).

                            
                            
                        
                    